Citation Nr: 1442342	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bruised kidney.

3.  Entitlement to service connection for pneumonitis, to include as a result of exposure to mustard gas and/or CS (O-Chlorobenzalononitrile) tear gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a Board videoconference hearing in February 2013.  The hearing transcript is of record.

In a May 2013 decision, the Board denied service connection for a back disability, bruised kidney, and pneumonitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated that Board's decision and remanded the case to the Board for readjudication in compliance with a February 2014 Joint Motion for Remand.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted above, the Court remanded the case to the Board in February 2014.  The Board finds that a remand is necessary to comply with the terms of the February 2014 Joint Motion for Remand. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The February 2014 Joint Motion for Remand provides that an April 2008 VA examination was inadequate due to contradicting statements made in the examination report such that a remand for a clarifying addendum or new VA examination is warranted.  While the April 2008 VA examiner identified "chronic pneumonitis" as a problem associated with the Veteran's stated diagnoses of a restrictive pulmonary function test secondary to obesity, and dyspnea secondary to obesity and anemia, he opined that there was no evidence showing that the Veteran had chronic pneumonitis.  Accordingly, the Board finds that a remand for a supplemental medical opinion is necessary to clarify whether the Veteran has a current diagnosis of "chronic pneumonitis" and to explain the reasons for the diagnostic opinion rendered.  
 
Additionally, the record shows that the Veteran has been in receipt of Social Security Administration (SSA) benefits effective since 1987.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  SSA medical records have not been associated with the record.  In order to afford the Veteran every benefit of the doubt in this matter, the Board finds that SSA medical records should be obtained prior to readjudication of the Veteran's appeal.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request, from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  The AOJ should refer the case to the April 2008 VA examiner, if available, or an appropriate substitute for a supplemental medical opinion to clarify whether the Veteran has a current diagnosis of chronic pneumonitis.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record, to include a copy of this remand, must be made available to the examiner for review.  The examiner should review the entire record.  The VA examiner should respond to the following:

a).  Identify all current respiratory diagnoses and clearly state whether the Veteran has a current diagnosis of chronic pneumonitis.  Please explain the reasons for any diagnostic opinion rendered.  

b).  If a current diagnosis of pneumonitis is identified, state whether it is at least as likely as not that pneumonitis was incurred in service or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

